Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,515,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David F. Nicholson (Reg. No. 62,888) on 02/28/2022.

The application has been amended as follows: 

Amend the claims as follows:

Claim 1,
Replace claim 1 with the following so that it reads:
-- 1. An apparatus comprising:
a hardware processor of a plurality of hardware processors; and security circuitry to:

not allow boot upon a signature verification failure of the recovery portion of firmware,
initiate recovery upon a signature verification failure of the active portion of firmware and a signature verification pass of the recovery portion of firmware, and
allow boot when the signature verification of the active portion of firmware and the recovery portion of firmware passes. --

Claim 13,
Replace claim 13 with the following so that it reads:
-- 13. A method comprising:
receiving alternating current (AC) power;
performing secure pre-boot operations using at least a security circuit to:
perform signature verification of an active portion of firmware and a recovery portion of firmware in a firmware storage hardware, Amdt. dated Monday, February 14, 2022
not allow boot upon a signature verification failure of the recovery portion of firmware,
initiate recovery upon a signature verification failure of the active portion of firmware and a signature verification pass of the recovery portion of firmware, and
allow boot when the signature verification of the active portion of firmware and the recovery portion of firmware passes;
powering down direct current (DC) power to any hardware processor in operation during secure pre-boot; and


Claim 21,
Replace claim 21 with the following so that it reads:
-- 21. A system comprising
a hardware processor;
firmware storage hardware to store firmware for the system; security circuitry to:
perform pre-boot operations including signature verification of an active portion of firmware and a recovery portion of firmware in a firmware storage hardware,
not allow boot upon a signature verification failure of the recovery portion of firmware,
initiate recovery upon a signature verification failure of the active portion of firmware and a signature verification pass of the recovery portion of firmware, and
allow boot when the signature verification of the active portion of firmware and the recovery portion of firmware passes. --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186